DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the filing of 09/17/2021. 
Claims 1, 6 - 8, 10 - 12,  16 - 17,  and 19  have been amended by Applicant.
Claims     3 - 4, and 13 - 14 were cancelled by Applicant.
Claims 2, 5, 9, 15, and 18  remain as original.
Claim 20  was previously presented by Applicant.
Claims 1 - 2, 5 - 12, and 15 - 20 are pending and have been examined.
This examination now handled by Matthew Cobb.

Examiner Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Matthew Martin April 21, 2022.


Allowable Subject Matter


Claims 1 - 2, 5 - 12, and 15 - 20 are  allowed. 


Drawing Objection
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
at a minimum, elements  617, 635 in Fig. 6 are not contained in the Specification.
Please see form PTO-37 attached to this office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection has been withdrawn due to Applicant's arguments and amendments. What follows immediately below is a summary of the claim limitations, in ordered combination, which overcome the prior 35 USC 101 rejection:
The Applicant has claimed that the invention, in ordered combination, allows monitoring / updating of an insurance adjuster's actions relative to his/her claim/ damage adjustment history. It uses combined past insurance adjuster data of its adjuster fleet to determine a performance threshold regarding this or that component(s) of the adjuster task. Machine learning is utilized in analyzing prior adjuster(s)  adjustment data feed(s), and a computation of an individual adjuster score  is generated so as to comparatively rate or score the adjuster, thus determining whether to assign this or that task to this or that adjuster. The just said constitutes a practical application / improvement to the functioning of a computer. See also Specification at [046]. 
The following are the actual claim limitations which overcome the prior 35 USC 101 rejection:
obtaining, by a data processing server system, item data describing a particular item, wherein the item data comprises a set of images of the particular item;
automatically determining, by the data processing server system, a threshold value;
determining, by the data processing server system, a plurality of adjuster devices having a score greater than the threshold value;
generating, by the data processing server system, job request data based on the anonymized item data;
transmitting, by the data processing server system, the job request data to the plurality of adjuster devices;
obtaining, by the data processing server system, acceptance data generated based on the job request data from at least one of the plurality of adjuster devices;
determining, by the data processing server system, an adjuster score for each of the at least one of the plurality of adjuster devices, wherein the acceptance data and adjuster score indicate a first adjuster device in the plurality of adjuster devices;
receiving, by the data processing server system from the first adjuster device, annotation data associated with a set of features in the anonymized data to the data processing server system;
providing, by the data processing server system, the anonymized item data to a trained machine classifier; 
generating, by the trained machine classifier, a performance data for the first adjuster device based on accuracy of the annotation data transmitted by the first adjuster device as determined by the trained machine classifier; 
generating, by the data processing server system, an updated adjuster score; and
transmitting to the first adjuster device, the updated adjuster score.  

The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach nor render obvious the limitations of the independent claims.
The applicant has claimed, in ordered combination:
obtaining, by a data processing server system, item data describing a particular item, wherein the item data comprises a set of images of the particular item;
anonymizing, by the data processing server system, the
automatically determining, by the data processing server system, a threshold value;
determining, by the data processing server system, a plurality of adjuster devices having a score greater than the threshold value;
generating, by the data processing server system, job request data based on the anonymized item data;
transmitting, by the data processing server system, the job request data to the plurality of adjuster devices;
obtaining, by the data processing server system, acceptance data generated based on the job request data from at least one of the plurality of adjuster devices;
determining, by the data processing server system, an adjuster score for each of the at least one of the plurality of adjuster devices, wherein the acceptance data and adjuster score indicate a first adjuster device in the plurality of adjuster devices;
transmitting, by the data processing server system and to the first adjuster device, the anonymized item data;
receiving, by the data processing server system from the first adjuster device, annotation data associated with a set of features in the anonymized data to the data processing server system;
providing, by the data processing server system, the anonymized item data to a trained machine classifier; 
generating, by the trained machine classifier, a performance data for the first adjuster device based on accuracy of the annotation data transmitted by the first adjuster device as determined by the trained machine classifier; 
generating, by the data processing server system, an updated adjuster score associated with the first adjuster device and based on the performance data for the first adjuster device; and
transmitting, by the data processing server system, to the first adjuster device, the updated adjuster score.  

Claims 1 - 2, 5 - 12, and 15 - 20 are allowed because the references individually and in combination constituting the closest prior art of record (Choi, in view of Akita, and in further view of Hargroder) fail to teach nor render obvious the claim limitations in this application considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are not obvious because the examiner would have to improperly use the claims as a road map in combining potentially obvious individual claim limitations together.  See additional citations reviewed below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Pilot (US20150248730A1) - An electronic insurance claim scoping method and system are configured to instantiate a scoping software application on a portable computing device used by an insurance claims adjuster. The portable computing device retrieves a record identifying an insurance claim assigned to the claims adjuster wherein the insurance claim is directed to damage to an improvement located on a subject real property. A scope record is presented on a display associated with the portable computing device, and first a plurality of entries of the scope record associated with the insurance claim is populated. From the claims adjuster, the portable computing device accepts user input associated with the subject real property that is associated with the insurance claim. A second plurality of entries of the scope record is populated with information based on user input from the claims adjuster, and the scope record is communicated to a remote computing server.
Choi (US20170352103A1) - A back-end application computer server may access a location data store containing information about a set of locations to be visited, including location identifiers and location coordinates. The computer server may then prioritize the locations to be visited. A mobile unit data store may contain information about a set of mobile units, including mobile unit identifiers, mobile unit location coordinates, and mobile unit communication addresses. The computer server may then automatically assign each location to a mobile unit based on the location coordinates, the mobile unit location coordinates, at least one geo-fence, and said prioritization. Indications of assigned locations may be transmitted to each mobile unit via the associated mobile unit communication address, and electronic messages may be exchanged to support an interactive user interface display associated with assignments of locations to mobile units. According to some embodiments, the back-end computer server facilitates collection of location information from mobile devices.
Akita  (US20150046101A1) - The present invention is intended to, at the time of directly measuring a flow rate of exhaust gas flowing through an exhaust gas flow path and an air-fuel ratio of the exhaust gas, and on the basis of the flow rate and air-fuel ratio of the exhaust gas, calculating fuel consumption, reduce a measurement error of the fuel consumption. Also, the invention is a fuel consumption calculation unit that, with use of an exhaust gas flow rate obtained by a flow rate sensor provided in an exhaust gas flow path through which exhaust gas of an engine flows, and an air-fuel ratio obtained by an air-fuel ratio sensor provided in the exhaust gas flow path, calculates fuel consumption of the engine, and on the basis of the air-fuel ratio obtained by the air-fuel ratio sensor, changes a value of exhaust gas density used for the calculation of the fuel consumption.
Leslie (US20200118056A1) - A data processing server can be accessible by customers and providers to process a transaction. The data processing server can provide an application programming interface that is accessible via a computing device of the customers and providers. The data processing server can be capable of receiving an order, matching the order with profiles of candidates/workers, and providing the results of the matching to the customers and/or matched candidates/workers. In particular, the order matching can be performed using a more accurate complex multi-dimensional matching method. Further, the data processing server can perform the matching against the profiles of candidates/workers of a plurality of staffing firms or other talent pool providers.
 Sarkissian (US20200410001A1) - A system includes an event-source device; a state database holding first state data; a controllable computing device; and a monitoring device. The monitoring device receives an event record from the event-source device; determines, based at least in part on the first state data and the event record, a command; and transmits the command to the controllable computing device or otherwise causes the controllable computing device to carry out (e.g., perform an action associated with) the command. Some examples include determining a computational model based at least in part on first state data associated with a first data source. The computational model is operated based at least in part on an event record associated with a second data source to provide a command. A representation of the command is presented, via a user interface. A computing device can be caused to carry out the command.
Hargroder (US20100318383A1) - The interactive credential system and method has a database containing employee-employer-applicant surveyed information, industry specific criteria, such as insurance loss history and account performance, an authorization code for authorizing access to the database and a control device, operatively associated with the database, for presenting weighted scores. The system further includes a surveyed party processor operatively associated with the control device, and wherein the surveyed party processor is capable of transmitting the authorization code to view the surveyed information. The system also has a participant processor that is capable of requesting authorization to download the employee-employer-applicant information, including weighted scores computed from the system's algorithms processed from industry specific parameters.
Brandmaier  (US20220051338A1) -  Systems and methods provide for an automated system for analyzing damage to process claims associated with an insured item, such as a vehicle. An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device). The enhanced claims processing server may submit a signal that locks one or more portions of an application on the mobile device used to submit the photos/videos. The mobile device may receive feedback from the server regarding the acceptability of submitted photos/video. The photos may further be annotated using, for example, a touch screen display. An estimate, such as a cost estimate, may be determined for the damage associated with the insured item based on the photos and/or annotations.
Brandmaier   (US10685400B1) -  Systems and methods provide for an automated system for analyzing damage and processing claims associated with an insured item, such as a vehicle. An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device). The mobile device may receive feedback from the server regarding the acceptability of submitted photos/video, and if the server determines that any of the submitted photos/video is unacceptable, the mobile device may capture additional photos/video until all of the data are deemed acceptable. To aid in damage analysis, the server may also interface with various internal and external databases storing reference images of undamaged items and cost estimate information for repairing previously analyzed damages to similar items. Further still, the server may generate a payment for compensating a claimant for repair of the insured item. A1) - A
Li (US11144889B2) - A system and method are provided for automatically estimating a repair cost for a vehicle. A method includes: receiving, at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts.
Collins (US10573012B1) -  Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle. The system may receive 3D images of a plurality of vehicles of a same type (e.g., same make, model, year, etc.) and generate a 3D image of a baseline vehicle for vehicles of that same type based on 3D images of the plurality of vehicles of the particular type. The system may use a 3D image of the baseline vehicle to determine a characteristic of another vehicle, such as a modification made to the vehicle, damage to the vehicle, cost to repair the vehicle or replace parts of the vehicle, a value of the vehicle, an insurance quote for the vehicle, etc. In some aspects, the 3D images may optionally comprise 3D point clouds, and 3D laser scanners may be used to capture 3D images of vehicles.
Taliwal (US10692050B2) -  A system and method are provided for automatically estimating a repair cost for a vehicle. A method includes: receiving, at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571)272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/           Primary Examiner, Art Unit 3698